—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Hillery, J.), dated July 14, 1993, which granted the motion of the defendant Pamuela A. Lewis for summary judgment dismissing the complaint insofar as it is asserted against her.
Ordered that the order is affirmed, with costs.
This case concerns a four car, chain reaction rear-end collision. The sequence was as follows: The plaintiff Collazo struck the defendant Werbalowski from behind, driving Werbalowski into the defendant Lewis. Collazo was then in turn struck from the rear by the defendant Fitzgerald. The plaintiff commenced this action against all three defendants alleging that each was negligent. We now affirm the order granting summary judgment dismissing the complaint against Lewis.
It was the unrebutted testimony of Lewis, the alleged catalyst of the chain reaction, that she was forced to brake suddenly after a vehicle in front of her stopped abruptly. This testimony, which was without contradiction, was supported by the testimony of the defendant Werbalowski, who stated that he saw some type of disturbance immediately in front of Lewis before the accident. Moreover, both Lewis and Werbalowski were able to stop safely and avoid striking the vehicles in front of them. Based on these facts, there is no basis for the imposition of liability upon Lewis. Bracken. J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.